DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The list of Claims 1-11, which does not include amended claimed, filed on April 28, 2021 are different from the original list of Claims 1-11 filed on May 4, 2018. 
With respect to 35 U.S.C. § 102(a)(1), Bakshi (US 201621017605A) was filed on May 23, 2016 and published on November 24, 2017. This publication date is after the priority date claimed in the subject application, which is May 9, 2017, based on German Application No. 10 2017 109 948.4. In order to perfect this priority claim, Applicant submits a certified English translation of German Application No. 10 2017 109 948.4. In view of this submission, Bakshi no longer can qualify as prior art under 35 U.S.C. § 102(a)(1).
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 7, the closest prior art, Brickl et al. (US 2009/0308960 A1) reference discloses the claimed device and method for granulating a powder (Abstract and Figures 1 and 2, numerals 1, 21 and 30). However, Brickl et al. does not disclose that the drive unit provides a uniformly high drive torque over its entire rotational speed range. Clancy (US 2010/0318228 A1) reference discloses a high shear wet granulation to agglomerate fine powders into more freely flowing granules wherein the changes in input water amount, how material responding to the water amount, batch size, power input, and particle size, specific surface area, or dynamic cohesion of material being granulated being accounted for (Abstract and Paragraphs [0054], [0063]). However, Clancy reference does not disclose a torque motor, nor does Clancy teach a granulator that can apply uniform torque across the entire rotational speed. There is no motivation/suggestion to modify and/or combine the above teachings to come up with the claimed drive unit for providing a uniformly high drive torque over its entire rotational speed range.
Claims 2-6 depend on Claim 1.
Claims 8-11 directly or indirectly depend on Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.